NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



SHIRLEY AYALA-ROSADO,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-352
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for
Manatee County; Brian Iten, Judge.

Howard L. Dimmig, II, Public Defender,
and John C. Fisher, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.